NOTICE: NOT FOR OFFICIAL PUBLICATION.
 UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                 AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                    IN THE
             ARIZONA COURT OF APPEALS
                                DIVISION ONE


                       STATE OF ARIZONA, Appellee,

                                        v.

                     LEWIS SCOTT ELKINS, Appellant.

                             No. 1 CA-CR 21-0281
                               FILED 2-24-2022


           Appeal from the Superior Court in Yavapai County
                        No. P1300CR201801712
           The Honorable Debra R. Phelan, Judge Pro Tempore

                                  AFFIRMED


                                   COUNSEL

Attorney General’s Office, Phoenix
By Brian R. Coffman
Counsel for Appellee

Law Office of Nicole Countryman, Phoenix
By Nicole Countryman
Counsel for Appellant
                            STATE v. ELKINS
                           Decision of the Court



                      MEMORANDUM DECISION

Presiding Judge Paul J. McMurdie delivered the Court’s decision, in which
Vice Chief Judge David B. Gass and Judge Angela K. Paton joined.


M c M U R D I E, Judge:

¶1            Lewis Scott Elkins appeals from his convictions and sentences
for child molestation and sexual abuse of a minor. We find no reversible
error and affirm.

            FACTS1 AND PROCEDURAL BACKGROUND

¶2            About a year after his divorce, Elkins began to engage in
sexual behavior toward his daughter, 11-year-old Chloe,2 when they moved
to Bend, Oregon. His behavior gradually escalated. He had her sleep in his
bed. He had her sleep undressed, he asserted, because she would be more
comfortable without clothes. He had her shower with him. He touched her
inappropriately while performing “massages” while she was undressed.
He kissed her on the lips and said that he knew she wanted him to on at
least one occasion. He told her not to tell her brothers about his behavior,
claiming they would not understand. Except for a brief time when Elkins
dated an adult woman, he continued these grooming behaviors when the
family lived in Bend.

¶3           Around April or May 2001, when Chloe was 13 or 14 years
old, the family moved to Diamond Valley, Arizona. Chloe’s and Elkins’
rooms were down a hall behind a door that Elkins often locked. Because he
had Chloe sleep in his bed, Elkins would have her mess up her covers so it
would look like she slept in her bed.

¶4          He became more brazen in Diamond Valley. One night, after
a purported massage, he ejaculated on Chloe, woke her, and told her to


1    We view the facts in the light most favorable to upholding the
judgment. State v. Mendoza, 248 Ariz. 6, 11, ¶ 1, n.1 (App. 2019).

2     We use pseudonyms to protect the identities of the victim and
witnesses.



                                     2
                            STATE v. ELKINS
                           Decision of the Court

clean herself. He had Chloe grab his penis on another occasion. On another,
he digitally penetrated her.

¶5          The sexual encounters stopped when Elkins met Kristine,
whom he later married. Chloe was 14, and Elkins only referenced his
conduct years later when Chloe married. He told Chloe not to tell her
husband because he would not understand.

¶6            Chloe testified that she blamed herself for Elkins’ advances,
so she told no one about it and permitted her two children to visit him. But
Chloe told her husband when Chloe’s eldest daughter was nearly eight
years old, around the age when Elkins began abusing her. She also told her
best friend, who was married to one of her brothers. The friend told Chloe’s
brothers.

¶7            One of Chloe’s brothers, Cooper, drove from California to
Elkins’ residence to confront him. With Kristine present, Cooper questioned
Elkins about his past conduct with Chloe, including the inappropriate
massages and three incidents in Diamond Valley. Elkins had an excuse for
each incident. When Elkins ejaculated on Chloe, Elkins said that he and
Chloe were wearing underwear and that the ejaculate resulted from
nocturnal emission. Elkins denied making Chloe grab his penis but
admitted that he once had her touch it. He denied digitally penetrating her.

¶8            While living in Oregon, Chloe reported Elkins to the police.
She was directed to report the acts committed in Arizona to Arizona’s
authorities, so she contacted Detective Mattox at the Yavapai County
Sheriff’s Office. Mattox contacted Detective Abbott, who worked in
Oregon, to arrange for Chloe to confront Elkins by phone while Abbott
recorded the call. Chloe questioned Elkins about his past behavior toward
her during the call, particularly in Diamond Valley. In the recorded call,
Elkins essentially reiterated what he said to Cooper.

¶9            A grand jury indicted Elkins for sexual conduct with a minor
via digital penetration (Count 1); molestation of a child for when he made
her touch his penis (Count 2); and sexual abuse for when he touched her
breast during one of his massages (Count 3).

¶10          Elkins moved in limine to preclude any evidence of
uncharged sexual misconduct under Arizona Rule of Evidence 404(c).
Elkins argued that the State did not timely disclose such evidence as
required by Arizona Rule of Criminal Procedure 15.1 and alternatively
argued that such evidence could not be admitted because the court had not
held a hearing to resolve the matter. In its response, the State asserted that


                                      3
                            STATE v. ELKINS
                           Decision of the Court

it had made a timely and adequate disclosure and disputed Elkins’
assertion that Rule 404(c)(1) required an evidentiary hearing.

¶11           After considering the motion in limine, response, and reply,
the court determined it could not rule solely on the pleadings. The parties
stipulated to the court’s review of the confrontation call and transcripts of
witness interviews. The court reviewed Chloe’s confrontation call
transcripts, her call with Mattox, Mattox’s call with Cooper, and Cooper’s
interview by the State and defense counsel. After conducting a factor
analysis under Rule 404(c), the court held that the State’s other-acts
evidence was admissible under Rules 404(c) and 404(b). The court also
concluded that the State had provided timely and adequate disclosure.
Thus, the court denied the motion in limine.

¶12          At the trial, the State played an audio recording of the
confrontation call. Chloe testified about the confrontation call and Elkins’
charged and uncharged acts. Cooper also testified about his confrontation
with Elkins.

¶13            During its deliberations, the jury requested additional
instructions about finding other acts with clear and convincing evidence to
inform its deliberations on whether it could find beyond a reasonable doubt
that Elkins committed the charged acts. The court reopened the argument
so counsel could explain the two standards. Both attorneys explained that
the jury could not convict Elkins simply because they found he had
committed the other acts. A finding that he committed the other acts would
not lessen the State’s burden to prove Elkins’ guilt beyond a reasonable
doubt.

¶14         The jury convicted Elkins on Counts 2 and 3 but could not
agree on Count 1, so the court declared a mistrial for that count. The jury
found aggravating circumstances for Counts 2 and 3 due to physical,
emotional, or financial harm to the victim. The court considered the
aggravators and mitigators, such as Elkins’ lack of criminal history. It
sentenced him to a presumptive sentence of 17 years for Count 2 and a
suspended sentence with lifetime probation for Count 3.

¶15           Elkins appealed. We have jurisdiction under §§ 12-2101(A)(1),
13-4031, and -4033.

                              DISCUSSION

¶16           Generally, other-acts evidence is not admissible to prove
action in conformity with character. Ariz. R. Evid. 404(a). But the State may


                                     4
                            STATE v. ELKINS
                           Decision of the Court

use other-acts evidence to show that a criminal defendant had a character
trait giving rise to an aberrant sexual propensity to commit a charged sexual
offense under certain conditions. Ariz. R. Evid. 404(c). Two conditions are
at issue in this appeal. First, whether the court correctly found clear and
convincing evidence that Elkins committed the other act. Ariz. R. Evid.
404(c)(1)(A); see State v. James, 242 Ariz. 126, 131, ¶ 17 (App. 2017). And
second, whether the danger of unfair prejudice substantially outweighed
the probative value derived from the other-acts evidence. Ariz. R. Evid.
404(c)(1)(C); Ariz. R. Evid. 403.

¶17          Elkins argues the court could not have found by clear and
convincing evidence that the other acts occurred without an evidentiary
hearing, and the court erred by admitting evidence whose probative value
was substantially outweighed by the risk of confusing the jury. He
maintains that this alleged error denied him the right to a fair trial. We
review the admission of evidence under Rule 404 for abuse of discretion
and address each of Ekins’ arguments in turn. State v. Garcia, 200 Ariz. 471,
475, ¶ 25 (App. 2001).

A.    The Court Did Not Err by Declining to Hold an Evidentiary
      Hearing.

¶18           Whether a court must hold a hearing to determine the
admissibility of other-acts evidence depends on the evidence available to
the court and whether a dispute about an issue of material fact existed for
the superior court to resolve. James, 242 Ariz. at 132–33, ¶¶ 18–24. For
example, in James, the defendant requested an evidentiary hearing to
determine whether other-acts evidence was admissible. Id. at 132, ¶ 18.
Instead, the court relied on a transcript of a forensic interview and a
confrontation call between the defendant and victim. Id. at ¶ 22. This,
combined with the fact that the defendant did not materially dispute the
victim’s account of the other acts, meant that the superior court had
sufficient grounds to admit the other-acts evidence. Id. at 132–33, ¶¶ 22–24.

¶19           Here, the superior court had transcripts of the confrontation
call between the victim and the defendant, police interviews, and a witness
interview. Moreover, the record available to this court shows that the
superior court had a chance to hear allegations by the witnesses and Elkins’
alternative accounts of the other acts. We also note that the allegations in
the confrontation call and Elkins’ defenses to these allegations reflect the
testimony at trial. See James, 242 Ariz. at 134, ¶ 28 (“[W]e may affirm an
evidentiary ruling on any basis supported by the record.”). Because Elkins




                                     5
                              STATE v. ELKINS
                             Decision of the Court

failed to show a material dispute that would have required more evidence
to resolve, the court did not err by declining to hold an evidentiary hearing.

¶20           Except for the confrontation call, we do not have the other
evidence the superior court considered in its other-acts evidence ruling. As
the proponent, the State carried the burden to enter the other-acts evidence
used into the record. James, 242 at 133, ¶ 25. Although the evidence was
entered into the record, it was not transmitted to this court. As the party
challenging the superior court’s order, Elkins carried the burden to ensure
that the relevant exhibits were provided to this court on appeal. State v.
Zuck, 134 Ariz. 509, 512–13 (1982). Without the exhibits, we presume they
support the superior court’s ruling. Id.

B.     The Court Did Not Err in Its Rule 403 Findings.

¶21           Rule 403 dictates that relevant evidence may be excluded if
the risk of unfair prejudice substantially outweighs the probative value of
its admission. When a court considers the admission of other-acts evidence,
Rule 404(c)(1)(C) outlines additional factors that a court must consider in
making its determination under Rule 403. These factors are as follows:

       (i) remoteness of the other act[s];

       (ii) similarity or dissimilarity of the other act[s];

       (iii) the strength of the evidence that defendant committed the
       other act[s];

       (iv) frequency of the other acts;

       (v) surrounding circumstances;

       (vi) relevant intervening events;

       (vii) other similarities or differences;

       (viii) other relevant factors.

¶22           Elkins does not directly challenge the superior court’s factor
analysis, and we find no error in it. Both the charged and uncharged acts
occurred as a part of a series of frequent actions. The uncharged acts
themselves were regular. Some of the uncharged acts, particularly the
groping, resembled the behavior in the charged actions. The uncharged
acts’ circumstances reveal patterns in Elkins’ behavior, particularly in his
attempts to persuade Chloe that she was to blame for his efforts to groom


                                        6
                            STATE v. ELKINS
                           Decision of the Court

and isolate her. We also note the pattern of predation on Chloe whenever
adult sexual partners were unavailable. Finally, Chloe testified that she did
not initially report Elkins to law enforcement because she blamed herself
for her past behavior. She eventually reported Elkins because her daughter
was nearing Chloe’s age when Elkins’ predation began.

¶23           Thus, the other-acts evidence had significant probative value.
Still, Elkins argues that the risk of unfair prejudice substantially
outweighed the probative value of the other-acts evidence. He argues that
the jury may have convicted him for the uncharged abuse allegations. We
disagree.

¶24            Throughout the two-day trial, the jury was repeatedly
reminded that Elkins could only be convicted for the three acts for which
he was charged. On the first day of the trial, the jury heard the charges
describing each act and specifying that the acts occurred in Arizona
between March 1, 2001, and July 31, 2002. The State described the same
three acts in its opening statement.

¶25           The next day, the jurors were provided final jury instructions,
which specified that they could not convict Elkins for the crimes charged
simply because they might find that he committed the past acts. In closing
argument, the State reminded the jury that the trial only concerned the three
charged acts. The State told the jury that these acts occurred between July
31, 2002, and March 1, 2021, in Diamond Valley and again described each
charged action. Finally, when the jury asked how the standards for finding
the charged and uncharged acts might relate, both counsel correctly stated
the jury could not convict Elkins unless it found him guilty of the charged
acts beyond a reasonable doubt, no matter if it found that Elkins committed
the uncharged acts.

¶26            The jury was carefully directed, and thus the risk of confusing
the jury does not outweigh the substantial probative value of the past-acts
evidence. See State v. Newell, 212 Ariz. 389, 403, ¶ 68 (2006) (“We presume
that the jurors followed the court’s instructions.”). This conclusion is also
reinforced by the jury declining to convict Elkins on Count 1. See State v.
Herrera, 232 Ariz. 536, ¶ 32 (App. 2013) (that jury did not find a defendant
guilty of all charges suggests the verdict was not emotionally driven).

C.     Any Erroneous Admission of Other Acts Is Harmless.

¶27           Elkins identifies no uncharged act that was inadequately
supported by clear and convincing evidence. And we find none. Among
the other-acts allegations, Elkins’ purported massages best supported the


                                      7
                            STATE v. ELKINS
                           Decision of the Court

groping charges in Count 2. Beyond disputing their frequency, Elkins
challenged these allegations only by his assertion that he was merely
performing breast exams. Further, Count 3 was supported by Chloe’s
testimony and the audio recording of Elkins admitting that he had Chloe
touch his penis. Elkins’ only defense to the allegations was the explanation
that he believed he was bolstering her self-esteem. Given the overwhelming
evidence against him and his weak defense, any error would have been
harmless beyond a reasonable doubt. See State v. Sharp, 193 Ariz. 414, 420,
¶ 17 (1999) (An error is harmless where the court is “satisfied beyond a
reasonable doubt that evidence did not impact verdict.”) (quoting State v.
Romanosky, 162 Ariz. 217, 233 (1989)).

                              CONCLUSION

¶28          We affirm Elkins’ convictions and sentences.




                         AMY M. WOOD • Clerk of the Court
                         FILED: AA




                                        8